                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                         Richmond Division

DANIEL RODRIGUEZ, JR.,
     Petitioner

       v.                                                              Civil No. 3:19cv845 (DJN)

COMMONWEALTH OF VIRGINIA,
    Respondent.

                                   MEMORANDUM OPINION

       This matter comes before the Court upon the Report and Recommendation of United

States Magistrate Judge Roderick C. Young (ECF No. 9). Petitioner, a Virginia inmate

proceeding pro se, filed a 28 U.S.C. § 2254 petition (§ 2254 Petition,” ECF No. 1). However,

before a state prisoner can bring a § 2254 petition in federal district court, the prisoner must first

have “exhausted the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A).

Exhaustion is accomplished by presenting the claims to the Supreme Court of Virginia for

review either on direct appeal or in a collateral proceeding. The record fails to indicate that

Petitioner has properly exhausted his state court remedies with respect to his claims.

Accordingly, on January 14, 2020, Magistrate Judge Young entered a Report and

Recommendation wherein he recommended that the Court dismiss the action without prejudice

for lack of exhaustion. The Court advised Petitioner that he could file objections within fourteen

(14) days after the entry of Report and Recommendation. Petitioner did not file objections.

       “The magistrate makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing Mathews v. Weber,
423 U.S. 261, 270–71 (1976)). This Court “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1). “The filing of objections to a magistrate’s report enables the district judge to

focus attention on those issues — factual and legal — that are at the heart of the parties’

dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote omitted). In the absence of a

specific written objection, this Court may adopt a magistrate judge’s recommendation without

conducting a de novo review. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

316 (4th Cir. 2005).

       There being no objections, and the Court having determined that the Report and

Recommendation is correct on its merits, the Report and Recommendation (ECF No. 9) will be

ACCEPTED and ADOPTED. The action will be DISMISSED WITHOUT PREJUDICE. A

certificate of appealability will be DENIED.

       An appropriate Order will accompany this Memorandum Opinion.

       The Clerk is DIRECTED to send a copy of this Memorandum Opinion to Petitioner.



                                                                                /s/
                                                              David J. Novak
Date: March 25, 2020                                          United States District Judge
Richmond, Virginia




                                                 2
